Citation Nr: 1403767	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left lower extremity sciatica for the period prior to April 21, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left lower extremity sciatica for the period on and after April 21, 2008.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for left lower extremity sciatica; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 30, 2006.  In April 2008, the RO increased the evaluation for the Veteran's left lower extremity sciatica from 10 percent to 20 percent and effectuated the award as of April 21, 2008.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2013, the RO denied a total rating for compensation purposes based on individual unemployability (TDIU).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In August 2013, the Veteran submitted VA clinical documentation dated in May 2013 which reflected that his left lower extremity radiculopathy had increased in severity; was exacerbated by prolonged sitting; was refractory to conservative medical management; and had necessitated lumbar medial branch nerve and dorsal ramus nerve block procedures.  The Veteran did not waive RO review of the additional VA clinical documentation.  

Given the apparent increase in severity of the Veteran's left lower extremity disability since the last VA examination, further evaluation is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Clinical documentation dated after May 2013 is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left lower extremity sciatica, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after May 2013.  

3.  Then schedule the Veteran for a VA neurological examination for compensation purposes in order to determine the nature and severity of his left lower extremity sciatica.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's left lower extremity sciatica with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left lower extremity should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's left lower extremity disability upon his vocational pursuits.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON

Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

